Exhibit 10.2

 

EXECUTION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 23, 2013, by and among Tranzyme, Inc., a Delaware corporation (the
“Company”), and the several purchasers signatory hereto (each a “Investor” and
collectively, the “Investors”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Investor (the “Purchase
Agreement”) and shall be effective as of the Closing (as defined in the Purchase
Agreement).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Investors
agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement:

 

1.1                               “Affiliate” means, with respect to any
specified Person, any other Person who, directly or indirectly, controls, is
controlled by, or is under common control with such Person, including without
limitation any general partner, managing member, officer or director of such
Person or any venture capital fund now or hereafter existing that is controlled
by one or more general partners or managing members of, or shares the same
management company with, such Person.  With respect to an Investor, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Investor will be deemed to be an Affiliate
of such Investor.

 

1.2                               “Common Stock” means shares of the Company’s
common stock.

 

1.3                               “Damages” means any loss, damage, claim or
liability (joint or several) to which a party hereto may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such loss, damage, claim or liability (or any action in respect thereof) arises
out of or is based upon (i) any untrue statement or alleged untrue statement of
a material fact contained in any registration statement of the Company,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto; (ii) an omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation or alleged
violation by the indemnifying party (or any of its agents or Affiliates) of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act, or any state
securities law.

 

1.4                               “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

1.5                               “Excluded Registration” means (i) a
registration relating to the sale of securities to employees of the Company or a
subsidiary pursuant to a stock option, stock purchase, or similar plan; (ii) a
registration relating to an SEC Rule 145 transaction; (iii) a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or (iv) a registration in which the only Common Stock
being registered is Common Stock issuable upon conversion of debt securities
that are also being registered.

 

1.6                               “Form S-1” means such form under the
Securities Act as in effect on the date hereof or any successor registration
form under the Securities Act subsequently adopted by the SEC.

 

--------------------------------------------------------------------------------


 

1.7                               “Form S-3” means such form under the
Securities Act as in effect on the date hereof or any registration form under
the Securities Act subsequently adopted by the SEC that permits incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

1.8                               “Holder” means any holder of Registrable
Securities who is a party to this Agreement.

 

1.9                               “Immediate Family Member” means a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, of a natural person referred to
herein.

 

1.10                        “Initiating Holders” means, collectively, Holders
who properly initiate a registration request under this Agreement.

 

1.11                        “Person” means any individual, corporation,
partnership, trust, limited liability company, association or other entity.

 

1.12                        “Registrable Securities” means (a) the Common Stock
issued to the Investors pursuant to the Purchase Agreerment, (b) any other
Common Stock held by the Investors as of the date hereof and (c)  any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing, provided,  that
with respect to a particular Holder, such Holder’s shares shall cease to be
Registrable Securities upon the earliest to occur of the following:  (A) a sale
pursuant to a Registration Statement or SEC Rule 144 (in which case, only such
security sold by the Holder shall cease to be a Registrable Security); or
(B) the date on which all such Registrable Securities may be freely sold
publicly in a single quarter under SEC Rule 144 without the requirement for the
Company to be in compliance with the current public information required
thereunder and without volume or manner-of-sale restrictions.

 

1.13                        “Registrable Securities then outstanding” means the
number of shares determined by adding the number of shares of outstanding Common
Stock that are Registrable Securities and the number of shares of Common Stock
issuable (directly or indirectly) pursuant to then exercisable and/or
convertible securities that are Registrable Securities.

 

1.14                        “Registration Statements” means any one or more
registration statements of the Company filed under the Securities Act that
covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement, amendments and supplements to such Registration
Statements, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.

 

1.15                        “SEC” means the Securities and Exchange Commission.

 

1.16                        “SEC Rule 144” means Rule 144 promulgated by the SEC
under the Securities Act.

 

1.17                        “SEC Rule 145” means Rule 145 promulgated by the SEC
under the Securities Act.

 

1.18                        “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

1.19                        “Selling Expenses” means all underwriting discounts,
selling commissions, and stock transfer taxes applicable to the sale of
Registrable Securities, and fees and disbursements of counsel for any Holder,
except for the fees and disbursements of the Selling Holder Counsel borne and
paid by the Company as provided in Subsection 2.6.

 

2.                                      Registration Rights.  The Company
covenants and agrees as follows:

 

2.1                               Demand Registration.

 

(a)                                 If the Company receives a request from
Holders of at least thirty percent (30%) of the Registrable Securities then
outstanding that the Company file a registration statement with respect to
outstanding Registrable Securities of such Holders having an anticipated
aggregate offering price, net of Selling Expenses, of at least $5.0 million,
then the Company shall (i) within ten (10) days after the date such request is
given, give notice thereof (the “Demand Notice”) to all Holders other than the
Initiating Holders; and (ii) as soon as practicable, and in any event within
forty-five (45) days after the date such request is given by the Initiating
Holders, file a registration statement on Form S-3 or, if Form S-3 is
unavailable to the Company, on Form S-1, under the Securities Act covering all
Registrable Securities requested to be included in such registration by any
other Holders, as specified by notice given by each such Holder to the Company
within twenty (20) days of the date the Demand Notice is given, and in each
case, subject to the limitations of Subsection 2.1(b) and Subsection 2.3.

 

(b)                                 Notwithstanding the foregoing obligations,
if the Company furnishes to Holders requesting a registration pursuant to this
Subsection 2.1 a certificate signed by the Company’s chief executive officer
stating that in the good faith judgment of the Company’s Board of Directors it
would be materially detrimental to the Company and its stockholders for such
registration statement to either become effective or remain effective for as
long as such registration statement otherwise would be required to remain
effective, because such action would (i) materially interfere with a significant
acquisition, corporate reorganization, or other similar transaction involving
the Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act, then the Company shall have the right to defer taking
action with respect to such filing for a period of not more than one hundred
twenty (120) days after the request of the Initiating Holders is given;
provided, however, that the Company may not invoke this right more than once in
any twelve (12) month period.

 

(c)                                  The Company shall not be obligated to
effect, or to take any action to effect, any registration pursuant to Subsection
2.1(a) (i) during the period that is thirty (30) days before the Company’s good
faith estimate of the date of filing of, and ending on a date that is ninety
(90) days after the effective date of, a Company-initiated registration,
provided, that the Company is actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective; or
(ii) if the Company has effected two registrations pursuant to Subsection
2.1(a) within the twelve (12) month period immediately preceding the date of
such request.  A registration shall not be counted as “effected” for purposes of
this Subsection 2.1(c) until such time as the applicable registration statement
has been declared effective by the SEC, unless the Initiating Holders withdraw
their request for such registration, elect not to pay the registration expenses
therefor, and forfeit their right to one demand registration statement pursuant
to Subsection 2.6, in which case such withdrawn registration statement shall be
counted as “effected” for purposes of this Subsection 2.1(c).

 

(d)                                 If the Initiating Holders so request, the
Company shall:

 

3

--------------------------------------------------------------------------------


 

(i)                                     file an “evergreen” shelf registration
statement on Form S-3 (or, in the event Form S-3 is unavailable to the Company,
Form S-1) pursuant to Rule 415 under the Securities Act (or any successor
provisions), providing for an offering to be made on a continuous basis of the
Registrable Securities (the “Shelf Registration”), with the Company to use
reasonable best efforts to make such filing on or before the date 45 days after
the date such request is given;

 

(ii)                                  use reasonable best efforts to cause the
Shelf Registration to become effective as soon as practicable after such filing;

 

(iii)                               use commercially reasonable efforts to
maintain in effect, supplement and amend, if necessary, the Shelf Registration,
as required by the instructions applicable to such registration form or by the
Securities Act;

 

(iv)                              furnish, upon request, to the holders of the
Registrable Securities to which the Shelf Registration relates copies of any
supplement or amendment to such Shelf Registration prior to such supplement or
amendment being used and/or filed with the SEC; and

 

(v)                                 pay all Registration Expenses in connection
with the Shelf Registration, whether or not it becomes effective, and whether
all, some or none of the Registrable Securities to which it relates are sold
pursuant to it.

 

(e)                                  If at any time before the third anniversary
of the effectiveness of the Shelf Registration, the Shelf Registration ceases to
be effective, the Company shall use commercially reasonable efforts to file and
use its commercially reasonable efforts to cause to become effective a new
“evergreen” shelf registration statement providing for an offering to be made on
a continuous basis of the Registrable Securities by the Holders.  Such shelf
registration statement shall be filed on Form S-3 or, if Form S-3 is unavailable
to the Company, on Form S-1.

 

(f)                                   If, after the Shelf Registration has
become effective, it is interfered with by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or authority, the
Company shall use its commercially reasonable efforts to prevent the issuance of
any stop order suspending the effectiveness of the registration statement or of
any order preventing or suspending the use of any preliminary prospectus and, if
any such order is issued, to obtain the withdrawal of any such order at the
earliest possible moment.

 

2.2                               Company Registration.  If the Company proposes
to register (including, for this purpose, a registration effected by the Company
for stockholders other than the Holders) any of its Common Stock under the
Securities Act in connection with the public offering of such securities solely
for cash (other than in an Excluded Registration), the Company shall, at such
time, promptly give each Holder notice of such registration.  Upon the request
of each Holder given within twenty (20) days after such notice is given by the
Company, the Company shall, subject to the provisions of Subsection 2.3, cause
to be registered all of the Registrable Securities that each such Holder has
requested to be included in such registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Subsection
2.2 before the effective date of such registration, whether or not any Holder
has elected to include Registrable Securities in such registration.  The
expenses (other than Selling Expenses) of such withdrawn registration shall be
borne by the Company in accordance with Subsection 2.6.

 

4

--------------------------------------------------------------------------------


 

2.3                               Underwriting Requirements.

 

(a)                                 If, pursuant to Subsection 2.1, the
Initiating Holders intend to distribute the Registrable Securities covered by
their request by means of an underwriting, they shall so advise the Company as a
part of their request made pursuant to Subsection 2.1, and the Company shall
include such information in the Demand Notice.  The underwriter(s) will be
selected by the Company and shall be reasonably acceptable to a majority in
interest of the Initiating Holders.  In such event, the right of any Holder to
include such Holder’s Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their securities
through such underwriting shall (together with the Company as provided in
Subsection 2.4(e)) enter into an underwriting agreement in customary form with
the underwriter(s) selected for such underwriting.  Notwithstanding any other
provision of this Subsection 2.3, if the underwriters advise the Initiating
Holders in writing that marketing factors require a limitation on the number of
shares to be underwritten, then the Initiating Holders shall so advise all
Holders of Registrable Securities that otherwise would be underwritten pursuant
hereto, and the number of Registrable Securities that may be included in the
underwriting shall be allocated among such Holders of Registrable Securities,
including the Initiating Holders, in proportion (as nearly as practicable) to
the number of Registrable Securities owned by each Holder or in such other
proportion as shall mutually be agreed to by all such selling Holders; provided,
however, that the number of Registrable Securities held by the Holders to be
included in such underwriting shall not be reduced unless all other securities
are first entirely excluded from the underwriting.  To facilitate the allocation
of shares in accordance with the above provisions, the Company or the
underwriters may round the number of shares allocated to any Holder to the
nearest 100 shares.  For purposes of the provision in this Subsection
2.3(a) concerning apportionment, for any selling Holder that is a partnership,
limited liability company, or corporation, the partners, members, retired
partners, retired members, stockholders, and Affiliates of such Holder, or the
estates and Immediate Family Members of any such partners, retired partners,
members, and retired members and any trusts for the benefit of any of the
foregoing Persons, shall be deemed to be a single “selling Holder,” and any pro
rata reduction with respect to such “selling Holder” shall be based upon the
aggregate number of Registrable Securities owned by all Persons included in such
“selling Holder,” as defined in this sentence.

 

(b)                                 In connection with any offering involving an
underwriting of shares of the Company’s capital stock pursuant to Subsection
2.2, the Company shall not be required to include any of the Holders’
Registrable Securities in such underwriting unless the Holders accept the terms
of the underwriting as agreed upon between the Company and its underwriters, and
then only in such quantity as the underwriters in their sole discretion
determine will not jeopardize the success of the offering by the Company.  If
the total number of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the number of securities to
be sold (other than by the Company) that the underwriters in their reasonable
discretion determine is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters and the
Company in their sole discretion determine will not jeopardize the success of
the offering.  If the underwriters determine that less than all of the
Registrable Securities requested to be registered can be included in such
offering, then the Registrable Securities that are included in such offering
shall be allocated among the selling Holders in proportion (as nearly as
practicable to) the number of Registrable Securities owned by each selling
Holder or in such other proportions as shall mutually be agreed to by all such
selling Holders.  To facilitate the allocation of shares in accordance with the
above provisions, the Company or the underwriters may round the number of shares
allocated to any Holder to the nearest 100 shares.  Notwithstanding the
foregoing, in no event shall (i) the number of Registrable Securities included
in the offering be reduced unless all other securities (other than securities to
be sold by the Company) are first entirely excluded from the offering, or
(ii) the number of Registrable Securities included in the offering be reduced
below twenty percent

 

5

--------------------------------------------------------------------------------


 

(20%) of the total number of securities included in such offering.  For purposes
of the provision in this Subsection 2.3(b) concerning apportionment, for any
selling Holder that is a partnership, limited liability company, or corporation,
the partners, members, retired partners, retired members, stockholders, and
Affiliates of such Holder, or the estates and Immediate Family Members of any
such partners, retired partners, members, and retired members and any trusts for
the benefit of any of the foregoing Persons, shall be deemed to be a single
“selling Holder,” and any pro rata reduction with respect to such “selling
Holder” shall be based upon the aggregate number of Registrable Securities owned
by all Persons included in such “selling Holder,” as defined in this sentence.

 

2.4                               Obligations of the Company.  Whenever required
under this Section 2 to effect the registration of any Registrable Securities,
the Company shall, as expeditiously as reasonably possible:

 

(a)                                 prepare and file with the SEC a registration
statement with respect to such Registrable Securities and use its commercially
reasonable efforts to cause such registration statement to become effective and,
upon the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective until the
distribution contemplated in the registration statement has been completed;

 

(b)                                 prepare and file with the SEC such
amendments and supplements to such registration statement, and the prospectus
used in connection with such registration statement, as may be necessary to
comply with the Securities Act in order to enable the disposition of all
securities covered by such registration statement;

 

(c)                                  furnish to the selling Holders such numbers
of copies of a prospectus, including a preliminary prospectus, as required by
the Securities Act, and such other documents as the Holders may reasonably
request in order to facilitate their disposition of their Registrable
Securities;

 

(d)                                 use its commercially reasonable efforts to
register and qualify the securities covered by such registration statement under
such other securities or blue-sky laws of such jurisdictions as shall be
reasonably requested by the selling Holders; provided that the Company shall not
be required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 

(e)                                  Notify each Holder of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, and following such notification promptly prepare
and furnish to such Holder a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in light of the circumstances then
existing;

 

(f)                                   in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the underwriter(s) of such
offering;

 

6

--------------------------------------------------------------------------------


 

(g)                                  use its commercially reasonable efforts to
cause all such Registrable Securities covered by such registration statement to
be listed on a national securities exchange or trading system and each
securities exchange and trading system (if any) on which similar securities
issued by the Company are then listed;

 

(h)                                 provide a transfer agent and registrar for
all Registrable Securities registered pursuant to this Agreement and provide a
CUSIP number for all such Registrable Securities, in each case not later than
the effective date of such registration;

 

(i)                                     promptly make available for inspection
by the selling Holders, any underwriter(s) participating in any disposition
pursuant to such registration statement, and any attorney or accountant or other
agent retained by any such underwriter or selected by the selling Holders, all
financial and other records, pertinent corporate documents, and properties of
the Company, and cause the Company’s officers, directors, employees, and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant, or agent, in each case, as
necessary or advisable to verify the accuracy of the information in such
registration statement and to conduct appropriate due diligence in connection
therewith;

 

(j)                                    notify each selling Holder, promptly
after the Company receives notice thereof, of the time when such registration
statement has been declared effective or a supplement to any prospectus forming
a part of such registration statement has been filed;

 

(k)                                 after such registration statement becomes
effective, notify each selling Holder of any request by the SEC that the Company
amend or supplement such registration statement or prospectus; and

 

(l)                                     comply with all applicable rules and
regulations of the SEC.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under
Rule 10b5-1 of the Exchange Act.

 

2.5                               Furnish Information.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Section 2 with respect to the Registrable Securities of any selling Holder that
such Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as is reasonably required to effect the registration of such
Holder’s Registrable Securities.

 

2.6                               Expenses of Registration.  All expenses (other
than Selling Expenses) incurred in connection with registrations, filings, or
qualifications pursuant to Section 2, including all registration, filing, and
qualification fees; printers’ and accounting fees; fees and disbursements of
counsel for the Company; and the reasonable fees and disbursements, not to
exceed $30,000, of one counsel for the selling Holders (“Selling Holder
Counsel”), shall be borne and paid by the Company; provided, however, that the
Company shall not be required to pay for any expenses of any registration
proceeding begun pursuant to Subsection 2.1 if the registration request is
subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be registered (in which case all selling Holders shall
bear such expenses pro rata based upon the number of Registrable Securities that
were to be included in the withdrawn registration), unless the Holders of a
majority of the Registrable Securities agree to forfeit their right to one
registration pursuant to Subsection 2.1(a).  All Selling Expenses relating to
Registrable

 

7

--------------------------------------------------------------------------------


 

Securities registered pursuant to this Section 2 shall be borne and paid by the
Holders pro rata on the basis of the number of Registrable Securities registered
on their behalf.

 

2.7                               Delay of Registration.  No Holder shall have
any right to obtain or seek an injunction restraining or otherwise delaying any
registration pursuant to this Agreement as the result of any controversy that
might arise with respect to the interpretation or implementation of this
Section 2.

 

2.8                               Indemnification.  If any Registrable
Securities are included in a registration statement under this Section 2:

 

(a)                                 To the extent permitted by law, the Company
will indemnify and hold harmless each selling Holder, and the partners, members,
officers, directors, and stockholders of each such Holder; legal counsel and
accountants for each such Holder; any underwriter (as defined in the Securities
Act) for each such Holder; and each Person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any Damages, and the Company will pay to each such Holder, underwriter,
controlling Person, or other aforementioned Person any legal or other expenses
reasonably incurred thereby in connection with investigating or defending any
claim or proceeding from which Damages may result, as such expenses are
incurred; provided, however, that the indemnity agreement contained in this
Subsection 2.8(a) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed nor shall the Company be liable for any Damages to the extent that they
arise out of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of any such
Holder, underwriter, controlling Person, or other aforementioned Person
expressly for use in connection with such registration.

 

(b)                                 To the extent permitted by law, each selling
Holder, severally and not jointly, will indemnify and hold harmless the Company,
and each of its directors, each of its officers who has signed the registration
statement, each Person (if any), who controls the Company within the meaning of
the Securities Act, legal counsel and accountants for the Company, any
underwriter (as defined in the Securities Act), any other Holder selling
securities in such registration statement, and any controlling Person of any
such underwriter or other Holder, against any Damages, in each case only to the
extent that such Damages arise out of or are based upon actions or omissions
made in reliance upon and in conformity with written information furnished by or
on behalf of such selling Holder expressly for use in connection with such
registration; and each such selling Holder will pay to the Company and each
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Subsection 2.8(b) shall not apply
to amounts paid in settlement of any such claim or proceeding if such settlement
is effected without the consent of the Holder, which consent shall not be
unreasonably withheld, conditioned or delayed; and provided further that in no
event shall the aggregate amounts payable by any Holder by way of indemnity or
contribution under Subsections 2.8(b) and 2.8(d) exceed the proceeds from the
offering received by such Holder (net of any Selling Expenses paid by such
Holder), except in the case of fraud or willful misconduct by such Holder.

 

(c)                                  Promptly after receipt by an indemnified
party under this Subsection 2.8 of notice of the commencement of any action
(including any governmental action) for which a party may be entitled to
indemnification hereunder, such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Subsection 2.8,
give the indemnifying party notice of the commencement thereof.  The
indemnifying party shall have the right to participate in such action and, to
the extent the indemnifying party so desires, participate jointly with any other
indemnifying party to

 

8

--------------------------------------------------------------------------------


 

which notice has been given, and to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party (together with all other indemnified parties that may be represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such action.

 

(d)                                 To provide for just and equitable
contribution to joint liability under the Securities Act in any case in which
either (i) any party otherwise entitled to indemnification hereunder makes a
claim for indemnification pursuant to this Subsection 2.8 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case,
notwithstanding the fact that this Subsection 2.8 provides for indemnification
in such case, or (ii) contribution under the Securities Act may be required on
the part of any party hereto for which indemnification is provided under this
Subsection 2.8, then, and in each such case, such parties will contribute to the
aggregate losses, claims, damages, liabilities, or expenses to which they may be
subject (after contribution from others) in such proportion as is appropriate to
reflect the relative fault of each of the indemnifying party and the indemnified
party in connection with the statements, omissions, or other actions that
resulted in such loss, claim, damage, liability, or expense, as well as to
reflect any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or allegedly untrue statement of a
material fact, or the omission or alleged omission of a material fact, relates
to information supplied by the indemnifying party or by the indemnified party
and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission; provided, however,
that, in any such case, (x) no Holder will be required to contribute any amount
in excess of the public offering price of all such Registrable Securities
offered and sold by such Holder pursuant to such registration statement, and
(y) no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation; and provided
further that in no event shall a Holder’s liability pursuant to this Subsection
2.8(d), when combined with the amounts paid or payable by such Holder pursuant
to Subsection 2.8(b), exceed the proceeds from the offering received by such
Holder (net of any Selling Expenses paid by such Holder), except in the case of
willful misconduct or fraud by such Holder.

 

(e)                                  The obligations of the Company and Holders
under this Subsection 2.8 shall survive the completion of any offering of
Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

 

2.9                               Reports Under Exchange Act.  With a view to
making available to the Holders the benefits of SEC Rule 144 and any other
rule or regulation of the SEC that may at any time permit a Holder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3, the Company shall:

 

(a)                                 make and keep available adequate current
public information, as those terms are understood and defined in SEC Rule 144;

 

(b)                                 use commercially reasonable efforts to file
with the SEC in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act (at any time after the
Company has become subject to such reporting requirements); and

 

9

--------------------------------------------------------------------------------


 

(c)                                  furnish to any Holder, so long as the
Holder owns any Registrable Securities, forthwith upon request (i) to the extent
accurate, a written statement by the Company that it has complied with the
reporting requirements of SEC Rule 144, the Securities Act, and the Exchange Act
(at any time after the Company has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after the Company so qualifies);  and
(ii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration (at any time after the Company has become
subject to the reporting requirements under the Exchange Act) or pursuant to
Form S-3 (at any time after the Company so qualifies to use such form).

 

2.10                        Termination of Registration Rights.  The right of
any Holder to request registration or inclusion of Registrable Securities in any
registration pursuant to Subsection 2.1 or Subsection 2.2 shall terminate upon
the fifth anniversary of the date of this Agreement.

 

3.                                      Miscellaneous.

 

3.1                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties and shall inure to the benefit of each Holder.  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.  The Company may not
assign its rights (except by merger or in connection with another entity
acquiring all or substantially all of the Company’s assets) or obligations
hereunder without the prior written consent of the Holders of a majority of the
then outstanding Registrable Securities.  Each Holder may assign its respective
rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement; provided in each case that (i) the Holder agrees in writing
with the transferee or assignee to assign such rights and related obligations
under this Agreement, and for the transferee or assignee to assume such
obligations, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being transferred or assigned, (iii) at or
before the time the Company received the written notice contemplated by clause
(ii) of this sentence, the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein and (iv) the
transferee is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D.

 

3.2                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the provisions of the Purchase Agreement.

 

3.3                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Counterparts
may be delivered via facsimile, electronic mail (including pdf) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

3.4                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

3.5                               Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be delivered as set forth in the Purchase Agreement.

 

10

--------------------------------------------------------------------------------


 

3.6                               Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, or waived unless the same shall be in writing and
signed by the Company and Holders holding no less than a majority of the then
outstanding Registrable Securities, provided that any party may give a waiver as
to itself.  Notwithstanding the foregoing,  a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.

 

3.7                               Severability.  In case any one or more of the
provisions contained in this Agreement is for any reason held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement, and
such invalid, illegal, or unenforceable provision shall be reformed and
construed so that it will be valid, legal, and enforceable to the maximum extent
permitted by law.

 

3.8                               No Inconsistent Agreements.  Neither the
Company nor any of its subsidiaries has entered, as of the date hereof, nor
shall the Company or any of its subsidiaries, on or after the date hereof, enter
into any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 

3.9                               Independent Nature of Investors’ Obligations
and Rights.  The obligations of each Investor under this Agreement are several
and not joint with the obligations of any other Investor hereunder, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor hereunder.  The decision of each Investor to purchase the
securities pursuant to the Transaction Documents (as defined in the Purchase
Agreement) has been made independently of any other Investor. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement.  Each Investor acknowledges that no other
Investor has acted as agent for such Investor in connection with making its
investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the securities or
enforcing its rights under the Transaction Documents. Each Investor shall be
entitled to protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Proceeding for such
purpose.  The Company acknowledges that each of the Investors has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Investors and not because it was required or requested
to do so by any Investor.

 

3.10                        Delays or Omissions.  No delay or omission to
exercise any right, power, or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power, or remedy of such nonbreaching or nondefaulting party,
nor shall it be construed to be a waiver of or acquiescence to any such breach
or default, or to any similar breach or default thereafter occurring, nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  All remedies, whether
under this Agreement or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

 

[Remainder of Page Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

TRANZYME, INC.

 

 

 

 

 

By:

/s/ John H. Johnson

 

 

Name: John H. Johnson

 

 

Title: Chairman of the Board of Directors of Tranzyme, Inc.

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

AGECHEM VENTURE FUND L.P.

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ LOUIS LACASSE

 

Name:

LOUIS LACASSE

 

Title:

PRESIDENT AGECHEM FINANCIAL INC

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

 

c/o:

LOUIS LACASSE 1 WESTMOUNT SQUARE, SUITE 800

 

 

 

Street:

 

 

 

 

City/State/Zip:

MONTREAL, QC. H3Z 2P9, CANADA

 

 

 

 

Attention:

LOUIS LACASSE

 

 

 

Tel:

514-849-7994

 

 

 

 

Fax:

514-849-5191

 

 

 

Email:

LOUIS@GENECHEM.COM

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

 

 

CDIB Bioscience Ventures I, Inc.

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Benny T. Flu

 

Name:

Benny T. Flu

 

Title:

Chairman

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o: Polly Lin

 

 

Street: 9F, No. 205-1, Peihsin Road, Section 3, Hsintien

 

 

 

City/State/Zip: New Taipei City, Taiwan

 

 

 

 

Attention: Polly Lin

 

 

 

 

Tel: 886-2-8913-1956

 

 

 

 

Fax: 886-2-8913-1955

 

 

 

 

Email: pollylin67@cdibbioscience.com

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

 

 

Cross Creek Capital, L.P.

 

Cross Creek Capital, L.P.

 

 

 

By:

Cross Creek Capital, G.P.

 

 

its Sole General Partner

 

By:

Cross Creek Capital, LLC

 

 

its Sole General Partner

 

By:

Cross Creek Holdings, LLC

 

 

its Sole Member

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

Name:

/s/ Karey Barker

 

By:

Karey Barker

 

Title:

Managing Director

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

 

Street:

150 Social Hall Ave.

 

 

 

City/State/Zip:

Salt Lake City UT 84108

 

 

 

Attention:

Tyler Christensen

 

 

 

Tel:

801-533-0777

 

 

 

 

Fax:

 

 

 

 

 

Email:

ventureops@crosscreekadvisors.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

 

 

Cross Creek Capital Employees’ Fund L.P

 

By:

Cross Creek Capital, L.P.

 

 

its Sole General Partner

 

By:

Cross Creek Capital, LLC

 

 

its Sole General Partner

 

By:

Cross Creek Holdings, LLC

 

 

its Sole Member

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

 

By:

/s/ Karey Barker

 

Name:

Karey Barker

 

Title:

Managing Director

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

 

Street:

150 Social Hall Ave.

 

 

 

City/State/Zip:

Salt Lake City UT 84108

 

 

 

Attention:

Tyler Christensen

 

 

 

Tel:

801-533-0777

 

 

 

 

Fax:

 

 

 

 

 

Email:

ventureops@crosscreekadvisors.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

 

 

 

DOMAIN PARTNERS VI L.P.

 

 

BY:

ONE PALMER SQUARE

 

 

ASSOCIATES VI, L.L.C.

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Kathleen K. Schoemaker

 

Name:

Kathleen K. Schoemaker

 

Title:

Managing Member

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

DOMAIN ASSOCIATES LLC

 

Street:

One Palmer Square, Suite 515

 

City/State/Zip:

Princeton, NJ 08542

 

Attention:

Kathleen K. Schoemaker

 

Tel:

609 683 5656

 

Fax:

609 683 4581

 

Email:

schoemaker@domainve.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

 

DOMAIN PARTNERS VIII, L.P.

 

 

BY:

ONE PALMER SQUARE

 

 

ASSOCIATES VIII, L.L.C.

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Kathleen K. Schoemaker

 

Name:

Kathleen K. Schoemaker

 

Title:

Managing Member

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

DOMAIN ASSOCIATES LLC

 

Street:

One Palmer Square, Suite 515

 

City/State/Zip:

Princeton, NJ 08542

 

Attention:

Kathleen K. Schoemaker

 

Tel:

609 683 5656

 

Fax:

609 683 4581

 

Email:

schoemaker@domainve.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

 

DP VIII ASSOCIATES, L.P.

 

 

BY:

ONE PALMER SQUARE

 

 

ASSOCIATES VIII, L.L.C.

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Kathleen K. Schoemaker

 

Name:

Kathleen K. Schoemaker

 

Title:

Managing Member

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

DOMAIN ASSOCIATES LLC

 

Street:

One Palmer Square, Suite 515

 

City/State/Zip:

Princeton, NJ 08542

 

Attention:

Kathleen K. Schoemaker

 

Tel:

609 683 5656

 

Fax:

609 683 4581

 

Email:

schoemaker@domainve.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF INVESTING ENTITY

 

Greenspring Global Partners III, L.P.

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Eric Thompson

 

Name:

Eric Thompson

 

Title:

Chief Financial Officer

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

Street:

100 Painters Mill Road, Suite 700

 

City/State/Zip:

Owings Mills, MD 21117

 

Attention:

Eric Thompson

 

Tel:

410-363-2725

 

Fax:

410-363-9075

 

Email:

finance@gspring.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

Greenspring Global Partners III-A, L.P.

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Eric Thompson

 

Name:

Eric Thompson

 

Title:

Chief Financial Officer

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

Street:

100 Painters Mill Road, Suite 700

 

City/State/Zip:

Owings Mills, MD 21117

 

Attention:

Eric Thompson

 

Tel:

410-363-2725

 

Fax:

410-363-9075

 

Email:

finance@gspring.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF INVESTING ENTITY

 

Greenspring Global Partners III-B, L.P.

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Eric Thompson

 

Name:

Eric Thompson

 

Title:

Chief Financial Officer

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

Street:

100 Painters Mill Road, Suite 700

 

City/State/Zip:

Owings Mills, MD 21117

 

Attention:

Eric Thompson

 

Tel:

410-363-2725

 

Fax:

410-363-9075

 

Email:

finance@gspring.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF INVESTING ENTITY

 

Greenspring Crossover Ventures I, L.P.

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Eric Thompson

 

Name:

Eric Thompson

 

Title:

Chief Financial Officer

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

Street:

100 Painters Mill Road, Suite 700

 

City/State/Zip:

Owings Mills, MD 21117

 

Attention:

Eric Thompson

 

Tel:

410-363-2725

 

Fax:

410-363-9075

 

Email:

finance@gspring.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF INVESTING ENTITY

 

Interwest Partners IX, LP

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:  

/s/ Gilbert H. Kliman

 

Name:

Gilbert H. Kliman

 

Title:

Managing Director

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

c/o:  

2710 Sand Hill Rd.

 

Street:  

Suite 200

 

City/Suite/Zip:

Menlo Park, CA 94025

 

Attention:

Nina Kjellson

 

Tel:  

650 854-8585

 

Fax:  

650 854-4706

 

Email:  

nkjellson@interwest.com

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF INVESTING ENTITY

 

 

 

SOFINNOVA VENTURE AFFILIATES VI,L.P.

 

By:  Sofinnova Management VI, LLC

 

Its General Partner

 

 

 

 

By:  

/s/ Michael F. Powell

 

Name:

Michael F. Powell

 

Title:  

Managing Member

 

 

 

 

SOFINNOVA VENTURE PARTNERS VI, L.P.

 

By: Sofinnova Management VI, LLC

 

Its General Partner

 

 

 

 

By:  

/s/ Michael F. Powell

 

Name:

Michael F. Powell

 

Title:  

Managing Member

 

 

 

 

SOFINNOVA VENTURE PARTNERS VI, GmbH Co. KG

 

By: Sofinnova Management VI, LLC

 

Its General Partner

 

 

 

 

By:  

/s/ Michael F. Powell

 

Name:

Michael F. Powell

 

Title:  

Managing Member

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

2800 Sand Hill Road, Suite 150

 

Menlo Park, CA 94025

 

Telephone No.: (650) 681-8425

 

Facsimile No.: (650) 322-2037

 

E-mail Address: Powell@sofinnova.com

 

Attention: Michael Powell

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF INVESTING ENTITY

 

 

 

TMP Nominee, LL C

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:  

/s/ James Monas

 

Name:

James Monas

 

Title:  

Manager

 

 

 

 

ADDRESS FOR NOTICE:

 

 

 

 

c/o: 

Thomas McNerney & Partners

 

 

 

 

Street: 

60,South 6th street, Suite 3620

 

 

 

 

City/State/Zip:

Minneapolis, MN 55402

 

 

 

 

Attention:

 

 

 

 

 

Tel:  

612-465-8660

 

 

 

 

Fax:

 

 

 

 

 

Email:

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF INVESTING ENTITY

 

 

 

TMP Nominee II, LLC

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ James Monas

 

Name: James Monas

 

Title: Manager

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

Thomas Mc Nerney & Partners

 

 

 

Street:

60, South 6th Street, Suite 3620,

 

 

 

City/State/Zip:

Minneapolis, MN 55402

 

 

 

Attention:

 

 

 

 

 

Tel:

612-465-8660

 

 

 

Fax:

 

 

 

 

 

Email:

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreements as of the date first written above.

 

 

Name of investing entity

 

 

 

TMP Associates., L.P.

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Pratik Shah

 

Name: Pratik Shah

 

Title: Manager

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

Thomas Mc Nerney & Partners

 

 

 

 

Street:

60, South 6th Street, Suite 3620,

 

 

 

 

City/State/Zip:

Minneapolis, MN 55402

 

 

 

 

Attention:

 

 

 

 

 

Tel:

612-465-8660

 

 

 

 

Fax:

 

 

 

 

 

Email:

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreements as of the date first written above.

 

 

Name of investing entity

 

 

 

TMP Associates., II, L.P.

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Pratik Shah

 

Name: Pratik Shah

 

Title: Manager

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

Thomas, Mc Nerney & Partners

 

 

 

 

Street:

60, South 6th Street, Suite 3620,

 

 

 

 

City/State/Zip:

Minneapolis, MN 55402

 

 

 

 

Attention:

 

 

 

 

 

Tel:

612-465-8660

 

 

 

 

Fax:

 

 

 

 

 

Email:

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreements as of the date first written above.

 

 

Name of investing entity

 

 

 

Thomas, Mc Nerney & Partners, L.P.

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Pratik Shah

 

Name: Pratik Shah

 

Title: Manager

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

Thomas Mc Nerney & Partners

 

 

 

 

Street:

60, South 6th Street, Suite 3620,

 

 

 

 

City/State/Zip:

Minneapolis, MN 55402

 

 

 

 

Attention:

 

 

 

 

 

Tel:

612-465-8660

 

 

 

 

Fax:

 

 

 

 

 

Email:

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreements as of the date first written above.

 

 

Name of investing entity

 

 

 

Thomas, Mc Nerney & Partners, II, L.P.

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

/s/ Pratik Shah

 

Name: Pratik Shah

 

Title: Manager

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

Thomas, Mc Nerney & Partners

 

 

 

 

Street:

60, South 6th ST, Suite 3620,

 

 

 

 

City/State/Zip:

Minneapolis, MN 55402

 

 

 

 

Attention:

 

 

 

 

 

Tel:

612-465-8660

 

 

 

 

Fax:

 

 

 

 

 

Email:

 

 

--------------------------------------------------------------------------------